Judgment unanimously affirmed. Memorandum: Petitioner is not entitled to habeas corpus relief because, even assuming that his arguments have merit, he would not be entitled to immediate release from custody (see, People ex rel. Kaplan v Commissioner of Correction of City of N. Y., 60 NY2d 648). Although he has the right to be considered for parole, he does not have the right to be granted parole (see, Correction Law § 805; Matter of Walker v Russi, 176 AD2d 1185, lv dismissed 79 NY2d 897). (Appeal from Judgment of Supreme Court, Cayuga County, Contiguglia, J.—Habeas Corpus.) Present— Callahan, J. P., Pine, Lawton, Doerr and Boehm, JJ.